              Case 1:21-cv-10205-DJC Document 1 Filed 02/05/21 Page 1 of 5




                                 UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF MASSACHUSETTS




MATTHEW LEBOVIC,
                                                          Civil Action No. ____
                    Plaintiff,

         v.
                                                          REMOVED FROM THE SUPERIOR
COMBINED JEWISH PHILANTHROPIES
                                                          COURT OF SUFFOLK COUNTY,
OF GREATER BOSTON, INC., SARAH
                                                          COMMONWEALTH OF
ABRAMSON, RACHAEL WEISZ, and
                                                          MASSACHUSETTS CASE NO. 2184-
MARC BAKER,
                                                          cv-00241
                    Defendants.



                            DEFENDANTS’ NOTICE OF REMOVAL

         Defendants Combined Jewish Philanthropies of Greater Boston, Inc., Sarah Abramson,

Rachael Weisz, and Marc Baker (“Defendants”), by and through their attorneys, pursuant to 28

U.S.C. §§ 1331, 1367, 1441, and 1446, file this Notice of Removal with respect to the above-

captioned case, which was filed and is currently pending in the Superior Court of Suffolk

County, Commonwealth of Massachusetts, Civil Action No. 2184-cv-00241. In support of its

Notice of Removal, Defendants state as follows:

                                    BACKGROUND AND TIMELINESS


         1.      On or about January 29, 2021, Plaintiff Matthew Lebovic (“Plaintiff”) filed his

original complaint in the Superior Court of Suffolk County, Commonwealth of Massachusetts,

titled, Matthew Lebovic v. Combined Jewish Philanthropies of Greater Boston, Inc. et al., Civil

Action No. 2184-cv-00241 (the “State Court Action”).


68027971v.1
              Case 1:21-cv-10205-DJC Document 1 Filed 02/05/21 Page 2 of 5




         2.      On February 2, 2021, Defendants, by and through the undersigned counsel,

agreed to accept service of the complaint, tracking order, and civil action cover sheet in this

matter. On February 4, 2021, Plaintiff served a copy of the foregoing documents on Defendants’

counsel. A copy of all “summons, pleadings, and orders” received by Defendants in the state

court action is attached as Exhibit A. See 28 U.S.C. § 1446(a).

         3.      Because Defendants have filed this Notice of Removal within thirty days of

receipt of service of the complaint, this Notice of Removal is timely. See 28 U.S.C. § 1446(b);

see Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 354-55 (1999).


                  THE CASE IS REMOVABLE BASED ON FEDERAL QUESTION
                                  JURISDICTION

         4.      Removal of this case is proper pursuant to 28 U.S.C. § 1331 because it presents a

federal question.

         5.      This court has original jurisdiction over this action because Plaintiff’s complaint

asserts a claim under the Family and Medical Leave Act, 29 U.S.C. § 2615 (“FMLA”). See Ex.

A, Compl., ¶¶ 135-36 (asserting claim for retaliation under the FMLA). This claim arises under

the Constitution, laws, or treaties of the United States. Accordingly, this action is removable to

this Court pursuant to 28 U.S.C. § 1441(b).

         6.      This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. § 1367.

         7.      As a result, this case is properly removable to this Court under 28 U.S.C. § 1441.




                                                   2
68027971v.1
              Case 1:21-cv-10205-DJC Document 1 Filed 02/05/21 Page 3 of 5




                                           VENUE AND NOTICE


         8.      Removal is appropriate “to the district court of the United States for the district

and division embracing the place where such action is pending.” 28 U.S.C. § 1441(a). Pursuant

to 28 U.S.C. § 101, this Court embraces the Superior Court of Suffolk County, Commonwealth

of Massachusetts. Accordingly, this Court is the appropriate venue for removal of this action.

28 U.S.C. § 1441(a).

         9.      Prompt written notice of this Notice of Removal has been sent to Plaintiff through

his counsel, and to the Clerk of Court for the Superior Court of Suffolk County, Commonwealth

of Massachusetts, as required by 28 U.S.C. § 1446(d). A copy of this notice is attached hereto as

Exhibit B.


                                               CONCLUSION


         10.     Based on the foregoing, this Court has original jurisdiction over this action

pursuant to 28 U.S.C. § 1331, and supplemental jurisdiction over Plaintiff’s state law claims

pursuant to 28 U.S.C. § 1367; therefore, the Court properly may exercise jurisdiction over this

lawsuit. 28 U.S.C. § 1441(a).

         11.     Defendants submit this Notice of Removal without waiving any defenses to the

claims asserted by Plaintiff, without conceding that Plaintiff has pleaded claims upon which

relief can be granted, and without admitting that Plaintiff is entitled to any monetary or equitable

relief whatsoever (or that the damages he seeks may be properly sought).

         12.     Should Plaintiff seek to remand this case to state court, Defendants respectfully

asks that they be permitted to brief and argue the issue of this removal prior to any order

remanding this case. In the event the Court decides remand is proper, Defendants respectfully


                                                   3
68027971v.1
              Case 1:21-cv-10205-DJC Document 1 Filed 02/05/21 Page 4 of 5




request that the Court retain jurisdiction and allow Defendants to file a motion asking this Court

to certify any remand order for interlocutory review by the First Circuit Court of Appeals,

pursuant to 28 U.S.C. § 1292(b).


         WHEREFORE, Defendants submit that this action properly is removable based on federal

question jurisdiction and respectfully shows that the above-described action pending against it has

been removed to the United States District Court for the District of Massachusetts. Defendants

also request all other relief, at law or in equity, to which they justly are entitled.



DATED: February 5, 2021                                 Respectfully submitted,

                                                        COMBINED JEWISH PHILANTHROPIES
                                                        OF GREATER BOSTON, INC., SARAH
                                                        ABRAMSON, RACHAEL WEISZ, and
                                                        MARC BAKER,

                                                        By their attorneys,



                                                        /s/ Michael E. Steinberg
                                                        Lynn A. Kappelman (BBO No. 642017)
                                                        lkappelman@seyfarth.com
                                                        Michael E. Steinberg (BBO No. 690997)
                                                        msteinberg@seyfarth.com
                                                        SEYFARTH SHAW LLP
                                                        Seaport East
                                                        Two Seaport Lane, Suite 300
                                                        Boston, MA 02210-2028
                                                        Telephone: (617) 946-4800
                                                        Facsimile: (617) 946-4801




                                                    4
68027971v.1
              Case 1:21-cv-10205-DJC Document 1 Filed 02/05/21 Page 5 of 5




                               CERTIFICATE OF SERVICE

        I hereby certify that on February 5, 2021, a true copy of the within document was filed
through the Court’s ECF system. Paper and electronic copies were also delivered to all counsel
of record not current registered to receive ECF notices in this matter.

                                            /s/ Michael E. Steinberg
                                            Michael E. Steinberg




                                               5
68027971v.1
